Opinion by
Mr. Justice Fell,
In an action to recover damages for a malicious prosecution, a nonsuit was entered on the ground that the plaintiff had failed to show want of probable cause. The burden of doing this rested upon him, and under the undisputed testimony it was for the court to determine as matter of law whether it had been done. The testimony produced at the trial tended to show the plaintiff’s innocence o'f the crime with which he had been charged, but the question of probable cause did not turn upon the actual innocence or guilt of the accused. Probable cause is a reasonable ground for belief, or, as defined by Judge Washington in Munns v. Dupont, 3 Washington’s C. C. 31, it is “a reasonable ground of suspicion supported by circumstances sufficiently strong in themselves to warrant a cautious man in the belief that the person accused is guilty of the offense with which he is charged.” The test is the prosecutor’s belief of the existence of probable cause at the time, based upon reason able grounds.
The defendant had placed his satchel on the seat of a passenger car in which he was riding, and without his knowledge it had been removed and carried away by some one. Having learned that it had been seen in the possession of the plaintiff, he produced a warrant and went with a constable to cause his arrest. The plaintiff waived a hearing and entered bail for his *353appearance. But he admitted that he had taken the satchel, and in explanation said he thought it belonged to a friend. When asked to produce it he stated that on his way home after leaving the car he gave it to a man whom he did not know, but who said that it belonged to a friend of his. There were further explanations to the effect that he had been in the car with a number of acquaintances and had taken the satchel under the belief that it belonged to one of them; and that after failing to find the supposed owner at the station he kept it instead of returning it to the car, supposing that the owner had left the station in advance of him. His statement of the occurrence was confirmed by two or three persons who had been with him, but whether it was made before or after the arrest does not appear from the testimony. After all these explanations had been made the fact remained that the plaintiff had taken the satchel from the train, and that after learning of his mistake he had not returned it or left it with the station agent, or made any effort to enable the owner, if he was still on the train, to recover it; but had carried it a mile or more into the country and given it to a person of whom he could give no account. Assuming his entire innocence he had acted imprudently and surrounded himself with the ordinary indications of guilt. His explanation might have been satisfactory to th.ose who knew him, but it would have been so from their knowledge of him and not from its inherent probability. An entire stranger might well be excused for not giving it full credit.
Every public prosecution is presumed to have been begun and carried on in good faith, and to have been founded upon probable cause. These presumptions were not rebutted. The attempt to shift the burden by proof that the prosecution was continued for the purpose of extorting from the plaintiff remuneration for the defendant’s loss failed utterly. The second assignment of error is without foundation in fact, as the offer objected to was subsequently admitted, and the plaintiff had the full advantage of testimony the competency of which is, to say the least, doubtful.
The judgment is affirmed.